10

11

12

13

14

15

16

17

18

19

21

24

29

27

28

 

 

 

 

 

 

:20-CV- - - \}—Page—t+-etts
Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/2 steer toute Wb. OF AN
Pea
UNITED STATES DISTRICT COURT
JUN 29 2020
NORTHERN for the NEW YORK
AT _ O'CLOCK __ 7
John M. Domurad, Clerk - Albany
Michele Gray, M G . (minor)
. . CASE NO.
Plaintiff(s),
COMPLAINT
-vs- 20-05 __
Amazon, Giokfine MAY] p>
Defendant(s).

 

 

 

 

COMPLAINT

During the Covid-19 pandemic the local market were out
of stock of tissue (toilet) paper so the Plaintiff
purchase tissue (toilet) paper online on March 20, 2020
from the Defendant (see attached receipt exhibit 1) The
tissue paper was delivered April 23, 2020, (see exhibit
2). The Plaintiff rushed to Urgent Care the Troy Family
Health Center (St. Peters Health Partner) at 79
Vandenburgh Place Troy, New York 12180 on June 23, 2010
by MD Melissa Fiorini (see attached exhibit 3), a
prescription from “MD Fiorini” for treatment (see
exhibit 4) the doctor checks the Plaintiff’s urine test

and discovered the Plaintiff has an infection in the

 

 
10

11

12

13

14

15

16

17

18

19

21

8

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 2 of 18

Plaintiff’s private area. The Plaintiff has a lump on
the foreskin on the anal area that caused the Plaintiff
to rush for care. Prior to the visit to doctor the
Plaintiff was itching in the anal area for several
weeks. The Plaintiff called the Defendant for the
address of the company “Giokfine” due to the “Covid-19
pandemic” no phones called are being answered, the
Plaintiff sent email to the company asking for the

address with no response (see attached exhibit 5).

The Defendant states online that they are “committed to
providing each customer the highest standard of
customer service” The Plaintiff is unable to contact
the company and “Amazon” hasn’t answered the Plaintiff
online as well. Furthermore, the defendant has very low
consumer satisfaction status showing 75% of the
customer aren't satisfied, with overall company and an

89% negative review, (see exhibit 6)

 

The Plaintiff claim Tort under the “Third
Restatement of Torts” the influential treatise on the
law of “product liability”. A manufacturing defect

occurred "the product departs from its intended design
2

 
10

11

12

13

14

15

16

17

18

19

21

8

24

25

27

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 3 of 18

even though all possible care was exercised in the

preparation and marketing of the product.

" Product liability” refers to a manufacturer or
seller being held liable for placing a defective
product into the hands of a consumer. Responsibility
for a product defect that causes injury lies with all

sellers of the product

Under Product Liability, Negligence; Breach of
Contract (warranties involving the product's quality or
fitness for use: express warranty, implied warranty of
merchantability, and implied warranty of fitness for a
particular purpose). These and other warranties are
codified in the “Uniform Commercial Code (UCC)”, which
every state has adopted, at least in part) and Strict
Liability, it is the responsibility of Defendants to
deliver products free of defects that harm someone and
to make good on that responsibility if the products are
defective. The key feature of “product liability law”
is that a person/Plaintiffs who suffers harm isn't
attempted to prove negligence, but the negligence is

presumed which result is “strict liability”. The

 
10

11

12

13

14

15

16

7

18

19

21

8

x

8

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 4 of 18

Defendant is absolute responsibility as the seller,
or/and distributor, and manufacturer, see DeWayne

Johnson v. Monsanto Company, et al, (N.D. Cal. 2016)

The law has developed a doctrine known as "strict
liability," that allows a person injured by a defective
or unexpectedly dangerous product to recover
compensation from the maker or seller of the product,
without showing that the manufacturer or seller was
actually “negligent”. For these reasons (1) the
consumer cannot be expected to prove whether the seller
or renter of a product had a proper system for checking
for manufacturer's defects, or whether the seller
caused the defect after receiving the product from the
manufacturer. (2) a consumer can’t be expected to check
each product before using it to see if it’s defective

or dangerous.

The Plaintiff claim for “Strict Liability” as
applied to Tort Law, “Third Restatement of Torts” and
Amazon as a seller under “Second Restatement of forts”.
In tort law, in the area of torts known as products

liability, as strict products liability which the

 
10

11

12

13

14

15

16

7

18

19

21

8

24

25

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 5 of 18

defendant holds responsibility caused injury to the
Plaintiffs, See Brown v. Superior Court, 44 Cal. 3d

1049, 1056-57 (1988).

The suffer “emotional distress” of “Mental Anguish”
such as fright, terror, apprehension, nervousness,
anxiety, worry, humiliation, mortification, feeling of

lost dignity, embarrassment, grief, and shock,

Under the Tort law, Title 28 U.S. Code § 2671 -
Damages in tort claims to protects people from harms
which result from the wrongful conduct of others, to
property, and/also emotional or psychological harm as a
distinct form of injury. This recognition was a result
of a historical development, as society increasingly
understood the severity and the long-lasting
consequences of mental injury, (June 25, 1948, Ch. 646,

62 Stat. 982.

Title 15 U.S. Code $ 6611(b) (5). Damages in tort
claims is an under this traditional common law,
Plaintiffs could sue for damages due to emotional

distress for mental harms as recoverable of torts, as
5

 
10

1

12

13

14

15

16

17

18

19

21

8

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 6 of 18

an additional harm if they also suffered physical
injury or the threat of physical injury. Eventually,
the courts recognized the infliction of psychological
injury as its own independent cause of action, even
without any accompanying harm to a person or property,
W. Page Keeton et al., Prosser & Keeton on the Law of
Torts § 12, at 57 (5th ed. 1984), (Pub. L. 106-37,

§ 12, July 20, 1999, 113 Stat. 199.)

 

In the case, Frie Insurance Co. v. Amazon.com, No.
18-1198 (4th Cir. 2019) The court explained that
insofar as liability in Maryland for defective products
falls on “sellers" and manufacturers (who are also
sellers), it is imposed on owners of personal property
who transfer title to purchasers of that property for a
price. The “Fourth Circuit” also held that, although
Amazon was not immune from suit under the
Communications Decency Act, 47 U.S.C. 230(c) (1), (June
19, 1934, Ch. 652, title II, §$ 230, as added Pub. L.

104-104, title V, § 509, Feb. 8, 1996, 110 Stat. 137.

 
10

11

12

13

14

15

16

17

18

19

21

23

24

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 7 of 18

In the case “Oberdorf vs Amazon” the plaintiff
became permanently blind by a defective retractable
leash. The plaintiff appealed her case and it was
brought before the “Third Circuit”. A surprising 2-1
decision in July, a three-judge panel said “Amazon” was
liable as a seller of products sold by third-party
vendors, further state, The “Third Circuit” vacated and
remanded, Amazon is a “seller” under section 402A of
the “Second Restatement of Torts”, Argued October 3,
2018 “and Opinion filed: July 3, 2019, Oberdorf v.

Amazon.com Inc, No. 18-1041 (3d Cir. 2019).

Judge Kevin McNulty federal district court in New
Jersey referenced “Oberdorf” in a case where a boy was
injured by a scooter brought on “Amazon” in 2015, the
judge wrote, “Amazon’s control of the product, its

relationship with

the third-party sellers, and the structure of the
“Amazon” marketplace all weigh in favor of finding that
‘Amazon” was a seller, not a mere broker or

facilitator”.

 
10

11

12

13

14

15

16

17

18

19

21

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 8 of 18

Prior to the “Oberdorf” case Amazon felt sort to
come to realization liability is coming when “Amazon”
settled a case in 2014 where a 23-year-old Missouri man
died after his helmet came off in a motorcycle accident
purchased on “Amazon”, for $5,000, but admitted no

liability.

The Plaintiff mention “Amazon” didn’t response with
the “third-party seller” Giokfine’s address, “Amazon”
has a responsible to contact the consumer with basic
information regarding their “third-party seller” and/or
disassociate with companies that fall belowa

percentage of consumer review

 

Plaintiffs Defend Complaint

 

Under FRAP 27(b) that this court may act on a motion
for a procedural on dispositive order— in this case,
authorize its clerk to act on specified types of
procedural motions. A party adversely affected by the
courts, or the clerk's, action may file a motion to
reconsider, vacate, or modify that action, a motion

requesting that relief must pe filed.

 
10

11

12

13

14

15

16

17

18

19

21

8

24

25

2f

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 9 of 18

The U.S. Supreme Court had defined when federal
judges can dismiss as "frivolous" certain lawsuits
brought by convicts and others who cannot afford to pay
normal court costs. The court, ina 7-2 ruling, said
it is largely up to a federal judge to determine when a
lawsuit is legally frivolous and thus need not be
litigated.

The ruling reversed a decision of the Ninth Circuit
Court of Appeals, which had said a federal judge could
dismiss a lawsuit against the government as frivolous
only if the allegations “conflicted with judicially

noticeable facts."

The Ninth Circuit said, in effect, a judge could
invoke the frivolous standard only if he had factual
evidence that an allegation could not be true. The
judges in this case can’t prove the Plaintiffs

complaint isn't true.

"A court is not bound, as it usually is when
making a determination based solely on the pleadings,

to accept without question the truth of the plaintiff's
9

 
10

11

12

13

14

15

16

17

18

19

21

8

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 10 of 18

allegations," justice Sandra O'Connor wrote for the
court. While on this first glance, charges "must be
weighted in favor of the plaintiff," judges are left
largely to their common sense in deciding whether to
dismiss a case, the court said. But O'Connor wrote such
a complaint cannot be dismissed "simply because the
court finds the plaintiff's allegations unlikely,"
noting the “age-old insight that many allegations might

be "strange, but true.'"

The ruling further defined the court's 1989
Neitzke v. Williams ruling. The issue was important to
prisoners because they often cannot afford the normal
court filing fees. In a one-paragraph dissent, Justice
John Paul Stevens, joined by Justice Harry Blackmun,
wrote that while he agreed with the court's standard
announced in this opinion, it is "entirely consistent”
with the Ninth Circuit's ruling and Hernandez should be
allowed to pursue his case. See Denton v. Hernandez,

S.Ct. (1992).

The Constitution’s Fifth Amendment adamantly

commands that no person may be “deprived of life,
10

 
10

11

12

13

14

15

16

17

18

19

N

8

R

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 11 of 18

liberty or property without due process of law” by any
act of the federal government and legal proceedings
carried out regularly and in accordance with
established rules and principles called procedural due
process. A basic threshold issue respecting whether due
process is satisfied is whether the government conduct
being examined is a part of a criminal or civil
proceeding, see Medina v. California 505 U.S. 437, 443
(1992), and having to litigant with full benefit of
fair trial and the law applicable to all those in like
condition, and not deprived of property without due
process of law, even if regarded as deprived of
property by an adverse result, see Marchant v.

Pennsylvania R.R., 153 U.S. 380, 386 (1894).

Under the Federal Regulation 5 CFR § 732.301 regarding
due process on decision made unfavorable decision, 5
CFR § 732.301 (b) comply with all applicable
administrative due process requirements, as provided by
law, rule, or regulation, 5 CFR § 732.301(c (1) reason
for decision, 5 CFR § 732.301(c (2 opportunity to
respond, 5 CFR § 732.301(c (3) notice if appeal rights,

5 CFR § 732.301 (d) considey, all available information

 
10

11

12

13

14

15

16

17

18

19

8

8

8

8

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 12 of 18

in reaching its final decision, 5 CFR § 732.301(e) keep
record of action, [56 FR 18654, Apr. 23, 1991, as

amended at 66 FR 66711, Dec. 27, 2001]

Carlton Fields v. Director of CDCR, et al vs U.S.
District Court for Eastern California, Sacramento on
04/09/2020 case reversed determined that Plaintiffs
case wasn’t frivolous and unable to state a claim

dismissed

U.S Supreme court has stated under Rule 12 (b) (6): “The
issue is not whether a plaintiff will ultimately
prevail but whether the claimant is entitled to offer
evidence in support of the claim only appear to be the
case but not definite” 416 US.232,236,236 (1974).
Rather, “a complaint should not be dismissed for
failure to state a claim: Conley v. Gibson, 355 U.S.

41, 45-46 (1975). “Dismissal without leave to amend is

improper as if, no amendment can save the complaint”

Wright and Miller, Federal Practice and Procedure, vol

SA 1357.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

24

25

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 13 of 18

Relief
The Plaintiff seeking redress through tort law of

“Product Liability” under “Strict Liability, Negligence
and Breach of Contract”, under the Tort Law, section
402A of the “Second Restatement of Torts and “Third
Restatement of Torts”; Title. 28 U.S. Code § 2671 and
Title 15 U.S. Code § 6611(b) (5) for “Mental Anguish”
asking for damages in the form of monetary compensation
of $950.000 damages and punitive damages in addition to
compensatory damages to deter further misconduct in
amount of $350.000. Total relief 1.3 million dollars
include compensation and punitive damages. I declare
under penalty of perjury that the foregoing is true and
correct. (28 U.S.C. 1746).

Dated June 27, 2020

EXHIBIT!

13

 
10

11

12

13

14

15

16

17

18

19

21

8

24

29

27

28

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 14 of 18

amazoncom

Order Placed: March 20, 2020
Amazon.com order number: 111-1856071-9717020
Order Total: $15.01

 

Shipped on March 24, 2020

 

[tems Ordered Price

i 1 of: giokfine 0 Roll White Toiiet Paper Toilet Roil Tissue Roll Pack of 10 4Piy Paper Towels Tissue $10.00
Sold ty ginktiee er prot

Condition: Pee

 

Shipping Address:
Makai Gray

165A VANDENBURGH PL A
TROY, NY 12180-6048
United States

Shipping Speed:
Standard Shipping

 

 

Payment information

 

Payment Method: Itenn{s) Subtotal: +10.00
Visa | Last digits: 2013 Shipping & Handling: $3.90

Total before tax: $13.90
Estimated tax to be collected: $1.11

Billing address
Michele Gray

2S West L32nd Street #8€
Mew York. N.Y. 10037

United State< Grand Total: $15.01

 

 

 

 

Credit Card transactions Visa ending im 2013: March 24. 2020:4$15.01
To view the status of your order, return to Order Summary
21 Privacy. Notice 1996-2020, Amaren.com, Inc. or its affiliates

 

 

 

EXHIBIT 2

 

rss

Account & Lists Peet ey Prime - eee 8

Explore the Hobby Shop

 

ae a

Order Details

Ordered on Marcti 26, 2020 Orders 111-185607 1-9717030 View or Print arvoswce
Shipping Address Payment Method Order Summary
Makai Gray vita **** 2013 item(s) Subtotal $10.00
165A VANDENBURGH PL A Shipping & Handling $5.90
TROY, NY¥ 12180-GO48 Total before tax $13.90
Tceed Sees Estimated tax to be $14
collected
Grand Total: $15.01

 

Return of replace items

 

i acrkct ProGtem with order
Condition: New Share gift receipt
Buy it again

Write 2 product review

achive order

 

EXHIBIT 3

14

 

 
10

11

12

13

14

15

16

17

18

19

20

21

8

8

8 N B BB

 

 

Case 1:20-cv-00715-MAD-DJS Document1 Filed 06/29/20 Page 15 of 18

Olin Callaghan
Physician Assistant

Troy Family Health Center

Operated by Samaritan Hospital

79 Vandenburgh Avenue St PETER’S HEALTH
Troy, NY 12180 PARTNERS
Tet 518.271.0063
FAX 518.271.0298 sphpma.com
EXHIBIT 4

 

brs

EXHIBIT 5

15

 
10

11

12

13

14

15

16

17

18

19

20

21

24

20

27

28

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 16 of 18

S10 PM Tue Jun 23

SELLER
giokfine

View Seller Profile

@ amazon.com

PRODUCT
giokfine 10 Roll White

Toilet Paper Toilet Roll
Tissue Roll Pack of 10 4Ply

 

 

Other issue

What would you like to do?

= Contact seller

Other issue ~

Paper Towels Tissue

Contact the seller and allow the seller two days to get back to you

I need your physical address

Send

EXHIBIT5A

 

Problem with order

 

SELLER PRODUCT
giokfine es ay giokfine 10 Roll White
View Seller Profile De P Toilet Paper Toilet Rall
“y Tissue Roll Pack of 10 4Ply
~ Paper Tawels Tissue

x“ Message sent

Peni ein

 

   

EXPEC
May 1, 2020 - May
22, 2020

TED BY

if the seller does not resolve your issue within 48 hours of the first message, you can reveut thes page to

check if you are eligible to request an A-to-z Guarantee refund.

16

> 6

ORDER PLACED
March 20, 2020
ORDER NUMBER

TW1-1

  

9717030
EXPECTED BY
May 1, 2020 - May
22, 2020

Change

Cd

 
Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 17 of 18

giokfine
jiokfine storefront
22% positive in the last 12 months (401 ratings)
jiokfine is committed to providing each customer with the highest standard of
‘ustomer service.

Feedback Returns & Refunds Shipping Policies Help Products

‘Satisfied

By Nancy on June 19, 2020,

Have a question for giokfine?

Ask a
question

30 = 90

12

days days months

Lifetimd

 

 

 

Positive B% 9% 22% 2404

This was ordered March 17th, | received an email June 16th Neutral 5% 3% 3% 404

simply stating it had been shipped, no tracking, no estimated |

“ ; 6 6 6 0,

arrival. No communication between March... Negative 89% 89% 74% 73%

ease Count 38 305 = 401 408

By kalibeans on June 17, 2020,
; Horrible. Dishonest. Terrible quality, Watch for this seller on anv

WO
ies
beamed
fs
se
i,
fat)

- 0 © + © © HK © 9 @ re HW 2 + © © Fr © @ Rg Rn Rk Aa AKA AR
10

11

12

13

14

18

16

V7

18

19

21

8

8

&

2f

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 1 Filed 06/29/20 Page 18 of 18

    

      

Michele Gray,Mi GG |
{minor}

65A Vandenburgh Place
Troy, New York 12180

18

 
